117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ivan M.C. CHEN, Plaintiff-Appellant,v.SCHOOL DISTRICT OF KANSAS CITY, MISSOURI, Defendant-Appellee.
No. 96-3570.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 16, 1997.Filed:  July 21, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
After the Kansas City School District refused to renew his probationary contract as a teacher at Van Horn High School, Ivan Chen commenced this multi-count action claiming race and gender discrimination.  The School District moved for summary judgment, submitting evidence that after Chen had received persistently bad performance evaluations, the School District accepted the evaluator's recommendation that his contract not be renewed.  In response, Chen submitted an affidavit claiming that his poor evaluations resulted from the female evaluator's bias against males and Chen's foreign accent, and submitting a statistical analysis tending to show that this evaluator consistently gave lower evaluations to male and foreign-born teachers.


2
The district court1 granted summary judgment for the School District dismissing all of Chen's claims.  With regard to the Title VII claim, the court concluded that Chen's poor performance evaluations and failure to correct noted deficiencies were a legitimate business reason for the decision not to renew his contract, and that Chen's circumstantial evidence is insufficient to create an inference of pretext for race or gender discrimination.  Chen appeals only the dismissal of his Title VII claim.  After thorough review of the record, we conclude that summary judgment was properly granted dismissing this claim for the reasons stated by the district court.  Accordingly, we affirm.  See 8th Cir.  Rule 47B.



1
 The HONORABLE FERNANDO J. GAITAN, JR., United States District Judge for the Western District of Missouri